Case 3:18-cv-02042-GPC-RBB Document 20-1 Filed 01/04/19 PageID.173 Page 1 of 4




 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone: (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: Ahren.Tiller@blc-sd.com

 5 Attorneys for Plaintiffs

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10
                                                             Case No.: 3:18-cv-02042-GPC-RBB
11   CINDY DELISLE and ROBERT
     DOUGHERTY, Individually and On                          DECLARATION OF CINDY
12   Behalf of All Others Similarly Situated,                DELISLE IN SUPPORT OF
                                                             PLAINTIFF’S RESPONSE IN
13                                                           OPPOSITION TO MOTION TO
                      Plaintiff,                             COMPEL ARBITRATION AND
14                                                           STAY PROCEEDINGS FILED BY
            vs.                                              DEFENDANT SPEEDY CASH
15

16   SPEEDY CASH,                                            Date:            January 18, 2019
                                                             Time:            1:30pm
17                                                           Ctrm:            2D
                    Defendant,
18
                                                             Honorable Gonzalo P. Curiel
19

20
                          DECLARATION OF CINDY DELISLE
21

22 I, CINDY DELISLE, hereby declare:

23     1. I am one of the two named plaintiffs in this above-captioned class action against
24         Speedy Cash (“Defendant” or “Speedy Cash”). If called as a witness, I would
25         competently testify to the matters herein from personal knowledge, except as
26         to those matters that I state upon information and belief.
27     2. I am filing this declaration in support of Plaintiffs’ Response in Opposition to
28         Motion to Compel Arbitration and Stay Proceedings that was filed by Defendant.

                          Delisle v. Speedy Cash, et. al., - Declaration of Cindy Delisle
Case 3:18-cv-02042-GPC-RBB Document 20-1 Filed 01/04/19 PageID.174 Page 2 of 4
Case 3:18-cv-02042-GPC-RBB Document 20-1 Filed 01/04/19 PageID.175 Page 3 of 4




          EXHIBIT 1
12/28/2018                                                           Rates & Terms
                                        Case 3:18-cv-02042-GPC-RBB Document        for California
                                                                                 20-1      FiledLoans – Speedy Cash
                                                                                                  01/04/19      PageID.176 Page 4 of 4




           Rates and Terms       California




         California Rates & Terms
                           Online Installment Loans                                 Online Payday Loans                   In Store Rates & Terms




         California Speedy Cash loan agreements are governed by the State of California.


         View example nance charges.
             Monthly


                                             Advance Amount:           $2,600
             (The amount of credit provided to you on your behalf)


                                        Number of Payments:            42

                                            Payment Amount:            41 payments of $281.03
                                                                       1 payment of $283.67

                                                 Finance Charge:       $9,205.90
                        (The dollar amount the credit will cost you)


                                           Total of Payments:          $11,805.90
              (The amount you will have paid after you have made
                                         all payments as scheduled)


                                        Loan Origination Fee:          $75

                                                        Late Fee:      None

                                                 Early Payo Fee:       None

                                                          APR**:       132.01%

         **Annual Percentage Rate: The APR is the total cost of your loan expressed as a yearly rate. The
         above APR is based on example loan terms of 42 installments due over 42 months.

         Example of a Monthly Payment Schedule
         Example Loan Amount: $2,600
         Example Loan Start Date: 3/13/2017

                     Number of Payments                                Payment Amount                     Payment
                                                                                                          Due Date

                                    1                                         $281.03                     04/03/2017

                                    2                                         $281.03                     05/03/2017

                                    3                                         $281.03                     06/03/2017

                                    4                                         $281.03                     07/03/2017

                                                               See More 




                                                                                                                                                   




https://www.speedycash.com/rates-and-terms/california                                                                                              1/4
